DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed November 30, 2020, with respect to the rejection(s) of Claim 1 under 35 USC 102 in view of Miyagawa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takai et al (PGPub 2012/0211928) in view of Miyagawa et al (PGPub 2015/0202852).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al (PGPub 2012/0211928) in view of Miyagawa et al (PGPub 2015/0202852).
Regarding Claim 1, Takai teaches a thermoforming device (Abstract) comprising 
a base (Fig. 1- lower frame 2) configured to hold a substrate (Fig. 1- lower frame 2 accommodates base material 10); 
a hot plate (Fig. 1- hot plate 3) including a heating surface facing vertically downward (Fig. 2- heating surface 3a) and a plurality of air holes opening to the heating surface and configured to be in fluid communication with a vacuum pump (Fig. 2- ventilation holes 3b in communication with heating surface 3a; [0032]); 
a sheet transport portion that supplies a sheet adjacent the heating surface of the hot plate (Fig. 2- sheet 4 is supplied adjacent to heating surface 3a; [0030]- sheet 4 may be fixed to upper edge portion 2a of peripheral wall portion 21 of lower frame 2); and 
wherein the thermoforming device is adapted to heat the sheet using the hot plate ([0028]- sheet 4 is thermoformed by hot plate 3). 
Takai further teaches a substrate supply portion (Fig. 1- stand 6; [0031]- lower frame 2 is provided on a stand 6 capable of sliding on a floor and is able to advance or retreat with respect to a molding position at a lower side of the hot plate 3) that is laterally movable between a substrate non-supply position, at which the substrate supply portion is not vertically downward of the heating surface (Fig. 1- position not under hot plate 3; [0031]- lower frame 2 is provided on a stand 6 capable of sliding on a floor and is able to advance or retreat with respect to a molding position at a lower side of the hot 
However, Takai does not appear to explicitly teach a separate sheet transport portion and substrate supply portion such that the thermoforming device is adapted to attach the substrate to the base at the substrate non-supply position at the same time (as the sheet is heated) and before laterally moving the substrate supply portion to the substrate supply position.  Miyagawa teaches an alternate thermoforming method (Abstract) wherein the sheet and substrate are supplied separately (See Figs. 1 and 2) and the sheet is heated prior to the substrate being supplied to a separate chamber [0038] in order to overlap the process for heating the sheet and arranging the substrate and manufacture the composite in a shorter amount of time [0038].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takai to include a separate sheet and substrate supply as taught by Miyagawa with reasonable expectation of success to overlap the process for heating the sheet and arranging the substrate and manufacture the composite in a shorter amount of time [0038]. 
Regarding Claim 4, Takai further teaches the hot plate and the substrate supply portion, when disposed at the substrate supply position, are provided to be movable relative to each other in a vertical direction ([0040]- hot plate 3 and lower frame 2 are moved towards each other; See Fig. 1 to Fig. 2 wherein hot plate 3 and lower frame 2 move towards each other).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al (PGPub 2015/0202852) in view of Bartoli et al (PGPub 2013/0193616), hereinafter Bartoli 2013.

Regarding Claim 5, Takai and Miyagawa do not appear to explicitly teach wherein the sheet transport portion includes: a sheet support portion that unwindably supports a roll sheet wound in roll shape, a sheet unwinding portion that detachably holds a sheet end of the roll sheet wound in roll shape and is provided so as to be movable in an area between the hot plate and the substrate supply position such that the roll sheet is unwound in an extending direction of the heating surface, and a sheet cutting portion that cuts the roll sheet, which is held by the sheet unwinding portion, at an upstream position of the heating surface in an unwinding direction.  As discussed above, Bartoli 2013 discloses an apparatus for forming objects from a sheet of thermoformable material wherein the sheet transport portion includes a sheet support portion that unwindably supports a roll sheet wound in roll shape ([0049]; Fig.1- reel 3), a sheet unwinding portion that detachably holds a sheet end of the roll sheet wound in roll shape and is provided so as to be movable in an area between the hot plate and the substrate supply position such that the roll sheet is unwound in an extending direction of the heating surface ([0050], Fig. 1- rollers 7 and guide pulley 21), and a sheet cutting portion that cuts the roll sheet, which is held by the .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al (PGPub 2015/0202852) in view of Bartoli et al (PGPub 2013/0193616), hereinafter Bartoli 2013, in further view of Bartoli et al (PGPub 2011/0094195), hereinafter Bartoli 2011.
Regarding Claim 6, Takai, Miyagawa, and Bartoli 2013 are silent in regards to the exact structure of the sheet cutting portion.  Bartoli 2011 teaches another similar device for forming objects from thermoformable material wherein the sheet transport portion further includes a cut sheet holding portion that holds a sheet end of the roll sheet cut by the sheet cutting portion (Fig. 1- second gripper supporting the sheet prior to being cut). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Takai, Miyagawa, and Bartoli 2013 to include the structure of the sheet cutting portion as taught by Bartoli 2011 with reasonable expectation of success as all of the claimed elements were known in the prior art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al (PGPub 2015/0202852) in view of Perryman (US Pat 4462786).
Regarding Claim 7, Takai and Miyagawa do not appear to explicitly teach a sheet storage portion that stores a plurality of sheets cut in a predetermined size, wherein the sheet transport portion transports and supplies the sheets one by one from the sheet storage portion to the heating surface of the hot plate.  Perryman teaches a thermoforming apparatus wherein the sheet storage portion stores a plurality of sheets cut in a predetermined size (Col. 4, Lines 30-34, Fig. 1- stack 4), wherein the sheet transport portion transports and supplies the sheets one by one from the sheet storage portion to the heating surface of the hot plate (Col. 4, Lines 28-34, Fig. 1- end arms 2 and grippers 3).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Takai and Miyagawa to include the structure of the sheet transport portion as taught by Perryman with reasonable expectation of success as all of the claimed elements were known in the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748      

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                                      
2/10/21